DETAILED ACTION
Applicants' arguments, filed 11/05/2021, have been fully considered.  Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3-5, 8, 17, 19 and 20 stand rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Schartz et al (US2005/0255133).
Applicants assert Schartz et al does not disclose the ability to revitalize and condition the skin, and water is unable to return the natural skin microbiome. Applicants assert water has the reverse effect of moistening the skin where it pulls water form the skin through osmosis, and as such, does not revitalize or condition the skin. Applicants also assert drying of the skin by water is not conducive to the growth of natural skin flora. Applicants assert claim 17 is not rejected where the disclosed treatment is distinct from the claimed treatment.
Examiner disagrees. First, Examiner notes the claims are directed to a composition. The intended use of the composition is a topical dermatologic acne treatment cream, but the claim is defined by the components of the composition, not the intended use. See MPEP 2111.02(II). As such, 
Second, while there are functional limitations with regards to the two claimed components of the composition, those limitations are met. The bactericidal requires the functional ability to clear acne causing bacteria. Where the same actives instantly claimed are disclosed in the prior art, the functional limitations are met, i.e. active is benzoyl peroxide, clindamycin, erythromycin, and/or sulfur.
With regards to the second component, the skin revitalizing complex needs to revitalize and conditions the skin, aiding the return of natural skin flora and microbiome. Examiner notes that Attorney argument is not found persuasive. See MPEP 2145. To counter the argument, Examiner asserts that water may be used to wash off dirt and bacteria from the skin, allowing the skin to be revitalized and allowing natural skin flora and microbiome to redevelop. As Applicants to not define what is specifically required by this process, Examiner’s broad interpretation is within the broadest reasonable interpretation. See MPEP 2111.
Finally, with regards to claim 17, as well as new claims 19 and 20, as noted above, the claim is directed to a composition, not a method of treatment. Therefore, where the two components claimed are present, the ability of the composition to meet the intended use is inherently present, whether recognized or not. See MPEP 2112.01.

Claims 1, 3, 5, 6, 8, 17, 19 and 20 stand rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Tseng et al (US2016/0008295).
Applicants again assert the prior art fails to mention or allude to the microbiome of the skin, or revitalizing and condition the skin. Applicants also assert the use of claim 17 is not disclosed either.
. 

Claims 1, 7, 17, 19 and 20 stand rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Wagner et al (US2017/0119703).
Applicants again assert the prior art fails to mention or allude to the microbiome of the skin, or revitalizing and condition the skin. Applicants also assert the use of claim 17 is not disclosed either. Applicants further assert the various agents that confer “a skin revitalizing complex” do not meet the limitations of the application.
Examiner disagrees. As discussed above, the prior art need not disclose the mechanism of treatment or even the treatment generally. Instead, the claims are directed to a composition and the composition is properly rejected for reasons of record. 
With regards to the skin revitalizing complex, Examiner notes while Applicant can be their own lexicographer, it is improper to import claim limitations from the specification. See MPEP 2111.01(II). Thus, the various examples cited by Applicant from the specification are not limitations of the claims. As such, Examiner broadly interprets the limitations of the claims as described above to allow any cleaning of the skin which allows the skin to revitalize itself and return its natural flora and microbiome balances.

Claims 1, 3, 9, 17, 19 and 20 stand rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Liegeois (US2007/0207115).
Applicants again assert the prior art fails to mention or allude to the microbiome of the skin, or revitalizing and condition the skin. Applicants also assert the use of claim 17 is not disclosed either. 
Examiner disagrees. As discussed above, the prior art need not disclose the mechanism of treatment or even the treatment generally. Instead, the claims are directed to a composition and the composition is properly rejected for reasons of record. 
With regards to the skin revitalizing complex, Examiner notes while Applicant can be their own lexicographer, it is improper to import claim limitations from the specification. See MPEP 2111.01(II). Thus, the various examples cited by Applicant from the specification are not limitations of the claims. As such, Examiner broadly interprets the limitations of the claims as described above to allow any cleaning of the skin which allows the skin to revitalize itself and return its natural flora and microbiome balances.

Claims 1, 10, 17, 19 and 20 stand rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Guthery (US2011/0318434).
Applicants again assert the prior art fails to mention or allude to the microbiome of the skin, or revitalizing and condition the skin. Applicants also assert the use of claim 17 is not disclosed either. Applicants further assert the various agents that confer “a skin revitalizing complex” do not meet the limitations of the application.
Examiner disagrees. As discussed above, the prior art need not disclose the mechanism of treatment or even the treatment generally. Instead, the claims are directed to a composition and the composition is properly rejected for reasons of record. 
With regards to the skin revitalizing complex, Examiner notes while Applicant can be their own lexicographer, it is improper to import claim limitations from the specification. See MPEP 2111.01(II). Thus, the various examples cited by Applicant from the specification are not limitations of the claims. As .

Claims 1, 11, 17, 19 and 20 stand rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Boaz et al (US2015/0126759).
Applicants again assert the prior art fails to mention or allude to the microbiome of the skin, or revitalizing and condition the skin. Applicants also assert the use of claim 17 is not disclosed either. Applicants further assert the various agents that confer “a skin revitalizing complex” do not meet the limitations of the application.
Examiner disagrees. As discussed above, the prior art need not disclose the mechanism of treatment or even the treatment generally. Instead, the claims are directed to a composition and the composition is properly rejected for reasons of record. 
With regards to the skin revitalizing complex, Examiner notes while Applicant can be their own lexicographer, it is improper to import claim limitations from the specification. See MPEP 2111.01(II). Thus, the various examples cited by Applicant from the specification are not limitations of the claims. As such, Examiner broadly interprets the limitations of the claims as described above to allow any cleaning of the skin which allows the skin to revitalize itself and return its natural flora and microbiome balances.

Claim Rejections - 35 USC § 103
Claims 1, 2, 12-14, and 16-20 stand rejected under 35 U.S.C. 103 as being unpatentable over Goldstein et al (US2012/0258177) inview of Hong et al (US9,713,596), Dionisi et al (WO2012013776), Anderson etal (US7,198,807), Maurizio et al (BR102017003316), Ahliwalia et al (US2011/0305747), Graeber et al (US7,737,181), Blackman (US7,727,562), and Elraz (US2011/0250227).

Examiner disagrees. As discussed, the prior office action, the various components were well known in the art for a common function, and the motivation to combine them was based on that common function. See MPEP 2143(I.A.) As such, the predictable result was noted to be a skin cleaning composition. Where the primary obvious to combine motivation is met, the other limitations are inherent in the composition and the prior art need not disclose their function. See MPEP 2112(III).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN J PACKARD whose telephone number is (571)270-3440. The examiner can normally be reached Mon and Wed-Fri (8am-6pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on (571)272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BENJAMIN J PACKARD/               Primary Examiner, Art Unit 1612